ORDER

PER CURIAM:
Appellant A-l Premium Acceptance, Inc., appeals from a default judgment entered in its favor by the Circuit Court of Jackson County against Respondent Renee Burris. Appellant asserts that it is aggrieved because the judgment failed to award prejudgment interest, post-judgment interest, attorney’s fees, and costs in accordance with the written loan agreement signed by Respondent. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).